DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slidable cover being rotatable around the axial direction of the electronic cigarette and a catch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRONIC CIGARETTE HAVING A PIERCING MEMBER AND A SLIDABLE COVER MOVING IN UNISON.

The disclosure is objected to because of the following informalities: 
Page 13, line 9, the examiner suggests the applicant to change "Fig.1may" to -- Fig. 1 may --.  
In Page 14, the examiner suggests the applicant to move the paragraph (lines 6-8) to previous page 13, line 23 before the last paragraph in page 13 because while the last paragraph in page 13 describes "the slidable cover 18" (see Page 14, line 4), the paragraph (lines 6-8) in page 14 describes, "a slidable cover 18" (see lines 6-7).
Page 15, lines 4-5, 12, and 18, the examiner suggests the applicant to change "the sliding cover 18" to -- the slidable cover 18 -- because all other pages of the specification describe, "slidable cover 18".  
Page 16, line 12, "the body 12" should be -- the housing 12 --.
Page 19, line 10, the first occurring abbreviations "an ASIC, an FPGA" should be written with full terminologies with each abbreviation enclosed within a parenthesis.  
Page 20, line 25, the examiner suggests the applicant to change "outlet opening" to -- outlet opening 35 -- because Page 21, lines 4-5 describe, "outlet opening 35".
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5, "a capsule" should be -- the capsule -- because line 3 already recites, "a capsule".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, "the piercing member is provided with a catch
Claim 13 recites, "a controlling circuit", but claim 13 does not recite how the controlling circuit is structurally related with the housing recited in claim 1.  
Claim 15 recites, "a mouthpiece", but claim 15 does not recite how the mouthpiece is structurally related with the housing recited in claim 1.  
Claim 17, lines 1-2 recite, "The electronic cigarette of claim 16, further comprising a pad of a fibrous or porous material".  However, the pad of a fibrous or porous material is not interaction or structurally related with any other elements recited in claim 17 and any other elements recited in claims 1, 2, 6, and 16, where claims 17 is depended from.  Therefore, it is not clear what the purpose of this pad of a fibrous or porous material is.  
Claim 17 recites the limitation "the delivery structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1, 2, 6, and 16, where claims 17 is depended from do not recite, "a delivery structure".  Only claim 7 recites, "a delivery structure" for the first time.  
Claim 17 recites the limitation "the liquid intermediate storage portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1, 2, 6, and 16, where claims 17 is depended from do not recite, "a liquid intermediate storage portion".  Only claim 8 recites, "a liquid intermediate storage portion" for the first time.
In view of the lack of antecedent basis problems in claim 17, it seems that claim 16 should be depended on claim 8 instead of claim 6 since claim 8 recites "a liquid intermediate storage portion" for the first time, and claim 7 recites, "a delivery structure" for the first time, wherein claim 8 is depended on claim 7 which is depended on claim 6. 
 Since claim 8 recites, "a tip with at least one outlet opening" in lines 2-3 for the first time and claim 17, line 2 also recites, "a tip with at least one outlet opening", the a tip with at least one outlet opening" in claim 17, line 2 to -- the tip with at least one outlet opening -- if the applicant amends the dependency of claim 16 from claim 6 to claim 8. 

Allowable Subject Matter
Claims 1-9, 11-12, 14, 16, and 19 are allowed, but claim 1 is objected.

Claims 10, 13, 15, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor render obvious an electronic cigarette comprising: a housing having an aperture leading to a receiving chamber within the housing, which receives and accommodates a capsule; a piercing member for piercing the capsule within the receiving chamber; and a slidable cover for moving between open and closed positions to open and close the aperture, respectively; wherein the piercing member and the slidable cover are coupled together and moved in unison.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831